DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/5/2021.
Claims 1-2, 9-13, and 19 are amended.
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 10/5/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cyphert et al. (US 2013/0319431).
Regarding claim 1, Cyphert discloses an electronic cigarette (abstract) and a method of forming the electronic cigarette comprising:
holding and fixing (para. 16; equivalent to supporting) a heating element (45; Fig. 1; equivalent to at least one first heater) on the top of the T-shaped second seal (60; para. 16; equivalent to a first side of a flat major surface of a support plate), and contacting a cotton or fiber material (65) with the heating element (para. 17) and positioning the fiber material by the second seal (para. 18; interpreted as supporting at least a first portion of the wick on the first side of the flat major surface of the support plate); 
the fiber material can carry or transfer fluid (40; equivalent to a reservoir) from the second chamber to the heating element (para. 17; equivalent to configuring the at least one first wick to transfer a pre-vapor formulation from the reservoir to the at least one first heater);
	connecting a cathode wire (90) from the circuit board to the cathode side of a battery (35; equivalent to a power supply) which then connects a first end of the heating element by extending through the tube (55) (para. 21), and connecting an air pressure switch wire (95) to the second end of the heating element (para. 21) (the connection of the cathode wire and air pressure switch wire form an electrical connection between the heater and the battery); and
	partitioning a second (25) and third (30) chamber via the second seal (para. 16; see Fig. 1), wherein air passes from the first chamber into the third chamber through the tube (55; paras. 15, 25), wherein the second seal (60) is positioned nearer a downstream end than an upstream end of the fluid (40) relative to the normal direction of airflow through the second and third chambers (25, 30; see annotated Fig. 1 below); the flat major surface of the support plate being transverse to the normal direction of airflow (see annotated Fig. 1 below). 
	The Examiner notes that the word “side” to mean “the space beside” or “an area next to something” according to Merriam-Webster dictionary. 

    PNG
    media_image1.png
    436
    980
    media_image1.png
    Greyscale

Regarding claim 5, Cyphert discloses that the heating element is made of a platinum, nickel, chromium alloy, or iron chromium aluminum alloy wire (para. 13) and contacts a first segment fiber material (para. 17), wherein the heating element is in the form of a coil wrapped around the first segment of the fiber material (see Fig. 1). 
Regarding claim 6, Cyphert discloses that the heater (45) is positioned on the downstream end of the reservoir (40). 
Regarding claim 7, Cyphert discloses containing that the heater (45), fiber material (65), the second seal (60), and reservoir (40) within a cylindrical casing (15; para. 12). 
Regarding claim 8, Cyphert discloses locating a portion of a tube (55) within the cylindrical casing (15; see Fig. 1), wherein the reservoir (40) is contained in an annulus between the tube and cylindrical casing (see Fig. 1). 
Regarding claim 9, Cyphert discloses including (para. 23) a second sealing tube (105; equivalent to a gasket) which contacts the entire perimeter of the tube (55; para. 23) and engaging the second seal (60; see Fig. 1), the second sealing tube and the second seal defines the downstream end of the reservoir (40; see Fig. 1).
Regarding claim 10, Cyphert discloses that the second sealing tube (105) directly contacts a second side of the flat major surface of the second seal (60; see annotated Fig. 1 above). 
Regarding claim 11, Cyphert discloses that the flat major surface of the second seal (60) extends in the radial direction of the apparatus (see annotated Fig. 1 above), and the normal direction of 
Regarding claims 12-13, Cyphert discloses an orifice in the flat major surface (see annotated Fig. 1 below and explanation below), the orifice being directly upstream of the heater (45; see Fig. 1) and the first segment of the fiber material (65; see Fig. 1) relative to the normal direction of airflow (see annotated Fig. 1 above).
Regarding the claim limitations “the orifice traversing through the first side and the second side of the major surface, the first side and second side opposing each other” one of ordinary skill in the art would appreciate that the second seal (60) necessarily requires an orifice that extends through the first side to the second side in order to allow air to flow from the first chamber (20; para. 24) to the mouthpiece (see para. 25). 

    PNG
    media_image2.png
    351
    838
    media_image2.png
    Greyscale

Regarding claim 14, Cyphert discloses positioning (see Fig. 1) the second seal (60) to be upstream of the first heater (45) relative to the normal direction of airflow (see annotated Fig. 1 above). 
Regarding claim 16, Cyphert discloses the fiber material (65) having a second segment located in the second chamber (para. 17), the fiber material having opposing ends extending in to the reservoir (40) (see Fig. 1). 
Regarding claim 17, Cyphert discloses containing that the heater (45), fiber material (65), the second seal (60), and reservoir (40) within a cylindrical casing (15; para. 12); and
.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2013/0319407).
Regarding claim 1, Liu discloses an electronic cigarette (abstract) and method comprising:
mounting (para. 58; equivalent to supporting) an atomizer (21) including an electric heating wire (211; equivalent to at least one first heater) and a fiber piece (212; equivalent to at least one portion of at least one first wick) on the bottom side of a flat major surface of the cup cover (226; equivalent to a support plate) in an inhaling shell (90; equivalent to an e-vaping section);
absorbing tobacco liquid (equivalent to a pre-vapor formulation) via the fiber piece from the liquid storage member (223; interpreted as a reservoir) (para. 59), the heating wire winds around the fiber piece (para. 60; equivalent to transferring to the heater); 
connecting (para. 64) a joint member (5; equivalent to a terminal) supporting the atomizing device which is electrically connected to a mounting sleeve (13; para. 64; equivalent to forming an electrical connection between the at least one heater and the terminal) which is connectable to the electrodes of the electronic cigarette’s power supply (para. 64) ; and
positioning the cup cover (226) nearer a downstream end than an upstream end of the liquid storage member (223) relative to the normal direction of air through the inhaling section (90; see arrows in Fig. 4), the flat major surface being transverse normal direction of the airflow (see annotated Fig. 9; para. 57; the air must flow through the air outlets 2262). 
The Examiner notes that the word “side” to mean “the space beside” or “an area next to something” according to Merriam-Webster dictionary.

    PNG
    media_image3.png
    775
    836
    media_image3.png
    Greyscale

Regarding claim 18, Liu discloses the at least one wick including the liquid guide piece (23; equivalent to a first wick) and the fiber piece (212; equivalent to a second wick), the liquid guide piece including an effusion end (232; equivalent to a first end) abutting the liquid storage member (223; equivalent to extending into the reservoir).
Regarding claim 19, Liu discloses the flat major surface (see annotated Fig. 9 above) including a duct (2261; equivalent to an orifice), wherein an absorption end (231; equivalent to a second end of the first wick) traverses through the duct (see Fig. 9). 
Regarding claim 20, Liu discloses fluidly connecting the absorption end of liquid guide piece to the fiber piece to collectively form a T-shaped wick (see Fig. 9; para 59; tobacco liquid is led from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cyphert et al. (US 2013/0319431) as applied to claim 1 above, and further in view of DePiano et al. (US 2014/0270729).
Regarding claims 2-4, Cyphert discloses the method as discussed above with respect to claim 1 comprising a printed circuit board (70) having anode wire (85), cathode wire (90), and air pressure switch wire (95) coupled to it, and the cathode wire and air pressure switch wire connected to the heater (see Fig. 1). 
However, Cyphert is silent as to printing a conductive circuit on the first die of the flat major surface of the support plate, connecting at least two pins to the conductive circuit, each of the at least two 
DePiano teaches smoking articles and methods for forming the smoking articles (abstract) comprising a single piece printed circuit board assembly (808; Paragraph 116; interpreted as printing a conductive circuit) coupled to a first heater terminal (834a), a second heater terminal (834b) (interpreted as at least two pins) couple to a control component terminal (806) (Paragraph 118). It is noted that the circuit board assembly is located adjacent to and below the heater (840; see Fig. 23-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reconfigured the control circuit of Cyphert with a similar structure to DePiano’s control circuit in which the circuit board assembly is adjacent to and below the heater in order to obtain the predictable result of forming a more desirably compact device (DePiano; Paragraph 47). Such a modification would result in printing a conductive circuit on the first side of the flat major surface of the T-shaped second seal (60). 
Regarding claim 15, Cyphert discloses the method as discussed above with respect to claim 1, wherein the heater (45), fiber material (65) second seal (60) reservoir (40) and battery (35) are enclosed in the cylindrical casing (15). Moreover, Cyphert discloses that the electronic cigarette is disposable (para. 26). 
However, Cyphert is silent as to enclosing the at least one heater, the at least one wick, the support plate, and reservoir in a first housing, and enclosing the power supply in a second outer housing; and configuring the power section to be connectable to the e-vaping section so that the terminal is electrically and operationally connected to the at least one first heater. 
DePiano further discloses a smoking article comprising a cartridge (104; interpreted as an e-vaping section) including an external shell (126; interpreted as a first outer housing) enclosing a heating element (134), liquid transport element (136), and reservoir (144) (see Fig. 1), and a control body (102; interpreted as a power section) including an external shell (116; interpreted as a second outer housing) enclosing a battery (110) that is replaceable or rechargeable (para. 55), wherein the control body and cartridge can be permanently or detachably aligned in a functioning relationship through a threaded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cyphert such that the battery is separated from the heater, fiber material, second seal, and reservoir via two separate housings as in DePiano in order to achieve the predictable result of making the control body reusable via a replaceable or rechargeable battery (DePiano; para. 55) thereby allowing for the use of the control body with one or more additional cartridge (DePiano; para. 92). Such a modification is beneficial because it reduces the materials spent (in the control body) thereby reducing the cost for a user.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cyphert et al. (US 2013/0319431) as applied to claim 1 above, and further in view of Liu (US 2013/0319407).
Regarding claim 20, Cyphert discloses the method as discussed above with respect to claim 1 including the fiber material (65; equivalent to a second wick).
However, Cyphert is silent as to a first wick including a first end extending into the reservoir; defining an orifice in the flat major surface of the support plate, the first wick including a second end traversing through the orifice; and connecting the second end of the first wick to the second wick, the first wick and second wick being filamentary wicks that collectively are T-shaped. 
Liu teaches an electronic cigarette (abstract) comprising a tobacco liquid guide piece (23; interpreted as a first wick) including an absorption end (231; interpreted as a second end) shaped like a column (Paragraph 59) and an effusion end (232; interpreted as a first end) shaped like a cone having its outer diameters gradually increased (Paragraph 59; see Fig. 9) and extending into the liquid storage member (223; interpreted as a reservoir), a fiber piece (212; interpreted as a second wick), and a cup cover (226; interpreted as a support plate) defining a duct (2261; interpreted as an orifice); wherein the effusion end abuts against the top surface of the liquid storage member (223) which penetrates and is absorbed by the fiber piece (212) (para. 59), and the liquid guide piece (23) and fiber piece (212) forming a T-shape (see Fig. 9). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712